Citation Nr: 1042136	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-40 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 1993 
for service connection for posttraumatic stress disorder (PTSD) 
and a 30 percent evaluation.

2.  Entitlement to an effective date earlier than August 8, 1996, 
for a 100 percent evaluation for PTSD.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2006 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Oakland, California, that 
denied entitlement to an earlier effective date.

The Veteran appeared at a Travel Board hearing in July 2010 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.  The 
undersigned held the hearing record open for submission of a 
particular item of additional evidence.  The particular item of 
additional evidence was not received.


FINDINGS OF FACT

1.  An April 1991 rating decision denied service connection for 
PTSD.  In the absence of a perfected appeal the April 1991 rating 
decision is final.

2.  The preponderance of the most probative evidence indicates 
the Veteran's VA Form 9 (Appeal To The Board), which reflects it 
was signed in November 1991, was not forwarded to VA in a timely 
manner by the representative.

3.  An August 1995 rating decision granted entitlement to service 
connection for PTSD, effective July 1993.  In the absence of an 
appeal the August 1995 rating decision is final.

4.  A January 1997 rating decision granted a 100 percent rating 
for PTSD, effective August 1996.  In the absence of a perfected 
appeal the January 1997 rating decision is final.


CONCLUSIONS OF LAW

1.  The April 1991, August 1995, and January 1997, rating 
decisions are final, and the current appeal provides no basis for 
the Board to assume jurisdiction of a claim of entitlement to an 
effective date earlier than July 1, 1993, for the grant of 
service connection for PTSD with a 30 percent rating, and earlier 
than August 8, 1996, with a 100 percent rating.  38 U.S.C.A. §§ 
5103, 5103A(f), 5108, 7105(a), (b)(1) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 20.200, 20.302 (2010).

2.  The criteria for dismissal of an appeal due to the failure to 
allege a specific error of fact or law in the determination being 
appealed have been met as concerns the claims for an earlier 
effective date. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 20.200, 
20.201.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been substantially complied 
with.  VA did not provide the Veteran a correct VCAA notice, as 
the October 2005 Duty to Assist letter erroneously addressed new 
and material evidence rather than an earlier effective date.  
38 C.F.R. § 3.159(b)(1) (2010).  The Board, however, finds the 
Veteran was not prejudiced by the omission.

First, the cover letter of the statement of the case informed the 
Veteran how disability evaluations and effective dates are 
determined.  The statement of the case informed him of the 
pertinent law and regulations.  Second, the Veteran and his 
representative have consistently and clearly articulated the 
basis of this appeal, i.e., VA failed to process the Veteran's 
substantive appeal of the 1991 decision.  There is no assertion 
by the Veteran or his representative of having been misled.  
Further, the Veteran has had a meaningful opportunity to 
participate in his claim at all stages of the process.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  As a result, 
the omission did not frustrate the statutory purposes of content-
compliant notice.  Thus, the Board finds the error did not 
prejudice the Veteran and was rendered harmless.  See Shinseki v. 
Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  While the 
Veteran did not receive notice prior to the initial decision, as 
found by the Board above, he was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  See 38 C.F.R. § 3.159(c).  Thus, the Board 
may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



Earlier Effective Date

The Veteran claims entitlement to an effective date to at least 
January 1990, if not back to 1988, for service connection for 
PTSD and a 100 percent evaluation.

Generally, the effective date of an award based on an original 
claim, or a claim reopened after final allowance, shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor.  38 U.S.C.A. § 
5110(a).  Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original claim, 
a claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400(a).

An appeal to the Board "consists of a timely filed notice of 
disagreement in writing and, after a statement of the case has 
been furnished, a timely filed substantive appeal."  38 C.F.R. § 
20.200.  The failure to perfect an appeal on a timely basis 
renders the rating decision final.  38 U.S.C.A. § 7105(c).

Analysis

The Veteran contends in several written submissions, as well as 
in the testimony at his hearing, that he has pursued his quest 
for service connection for PTSD since 1988, and that the severity 
of his disability met the criteria for a 100 percent evaluation 
since he filed his claim.  The Board finds that the preponderance 
of the evidence shows he did not perfect his appeals.

VA received the Veteran's initial claim in November 1988.  An 
August 1989 rating decision denied the claim, and the Veteran 
appealed.  A statement of the case was issued in October 1989.  
The claims file contains nothing to indicate he did not receive 
the statement of the case, or any record that the U.S. Postal 
Service returned it to VA as undeliverable.  Neither is there any 
record of his having submitted a timely substantive appeal with 
VA.

The RO did receive a VA Form 21-4148 from the Veteran in January 
1990 wherein he asked to be reexamined for PTSD.  The RO did not 
consider the correspondence as in lieu of a substantive appeal 
but treated it as a new claim.  The Board finds no error by the 
RO, as the Veteran's January 1990 statement did not reference 
either the August 1989 rating decision or the October 1989 
statement of the case.  Thus, there was no implied intent to 
perfect the October 1989 appeal.  See 38 C.F.R. §§ 19.32, 20.202 
(2010).  The adjudication of the January 1990 claim, however, is 
the linchpin of the Veteran's current appeal.

An April 1991 rating decision continued the denial of entitlement 
to service connection for PTSD, and the Veteran again appealed.  
A statement of the case was issued in October 1991.  After the 
issuance of the statement of the case, the RO received additional 
medical evidence related to the Veteran's PTSD.  A substantive 
appeal was not received, and the law provides that service 
connection must already be in effect in order for medical 
examination reports to constitute an implied claim.  See 
38 C.F.R. § 3.157.  Therefore, there was no factual basis to 
treat the medical reports as documents in lieu of a VA Form 1-9.

In August 1994, the Veteran requested his claim be reopened.  As 
part of his application, he included a copy of a VA Form 9 which 
bears his signature and the handwritten date of November 15, 
1991.  A January 1995 letter from the Veteran's representative 
noted an August 1994 letter from another service officer in the 
representative's office and detailed what was perceived to be the 
timeline of the Veteran's claim.  It was argued that the Veteran 
had in fact perfected an appeal of the April 1991 rating 
decision.  

VA's response, date stamped in January 1995, noted there was no 
record of a VA Form 9 from the Veteran having been received in 
1991, or of the telephone contacts claimed in the August 1994 
letter.  The RO letter requested the dates of the contacts and 
the name of the VA official or employee contacted.

The Veteran's representative suggested at the July 2010 hearing 
that the RO misplaced or lost the Form 9.  The Board, however, 
finds the August 1994 letter of the Veteran's representative 
resolves the controversy.  In pertinent part the August 1994 
letter states:

First, after receiving a statement of the case . . . 
[the Veteran] filed with this office the Appropriate 
form 1-9, on November 15, 1991 Attached with supporting 
documents.  Secondly, in the interim, he was advised 
that the substantive appeal would be forwarded to the 
BVA, and that it would take considerable time.  . . .  
It seems there is some problem here."

(Emphasis added).

The emphasized phrase is the key.  There is no other reasonable 
construction but that the Veteran gave his VA Form 1-9 to his 
representative at the Santa Cruz County Veterans Service Office 
with the expectation that his representative would then forward 
it to the RO.  The representative could have stated explicitly 
that the Veteran's VA Form 1-9 was in fact filed with VA, but he 
does not.  The Board does not deem this an oversight.  Further, 
the phrase in the letter that the Veteran was advised his Form 1-
9 "would be" forwarded to the Board is vague, as it does not 
specifically identify who advised to that effect.  The four 
corners of the document do not exclude the inference that it was 
the representative to whom the appellant gave his Form 1-9, and 
it was his representative who advised that the form would be 
forwarded to the Board.  By filing the Form 1-9 with his 
representative and not with VA, the Veteran did not perfect the 
appeal.  38 C.F.R. § 20.300.

Further, the presumption of regularity of government action in 
processing an appeal is not rebutted.  See Woods v. Gober, 14 
Vet. App. 214, 220 (2000) ("There is a presumption of regularity 
that attaches to actions of public officials.")   In this regard, 
it is VA practice for a RO to forward a claims folder to the 
Board once a substantive appeal is filed.  To document that 
transfer a notation is entered on a VA Form 3025.  In this case, 
however, the Veteran's VA Form 3025 reflects that the claims 
folder was not forwarded to the Board.  Hence, a presumption 
arises that there were no issues  over which the Board could 
exercise jurisdiction because there were a timely perfected 
appeal had not been filed. 

In light of the above finding, the August 1989 rating decision is 
final.  The Veteran did not appeal the August 1995 rating 
decision that granted service connection and assigned an 
effective date of July 1, 1993.  In July 1997, he did appeal the 
effective date of August 8, 1996, for the 100 percent evaluation 
assigned by the January 1997 rating decision.  A September 1997 
rating decision denied the request for an earlier effective date, 
and the Veteran did not appeal.  While the September 1997 rating 
decision used a new and material evidence standard, it still 
denied an earlier effective date which the Veteran could have 
appealed after he was notified in September 1997.

VA received the Veteran's current claim for an earlier effective 
date in April 2005.  In light of the facts set forth above, the 
April 2005 application is, in effect, a "freestanding" claim of 
entitlement to an earlier effective date.  As found above, the 
August 1989, April 1991, August 1995, and January 1997 rating 
decisions are final.  38 U.S.C.A. § 7105.  The finality of those 
decisions can only be overcome by a request for a revision based 
on clear and unmistakable error (CUE).  In light of the fact the 
Veteran has not asserted a claim of CUE in either rating 
decision, his challenge to the effective date of the grant of 
service connection and a 100 percent evaluation is barred.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (free-standing claim 
for earlier effective dates vitiates the rule of finality).

In Rudd the United States Court of Appeals for Veterans Claims, 
held that the proper disposition of a free-standing claim for an 
earlier effective date claim is dismissal.  Id. at 300.  The 
Board is authorized to dismiss any appeal that fails to allege an 
error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 
20.302. Accordingly, the appeal of these issues is dismissed.




ORDER

The appeal of the issue of an earlier effective date for grant of 
service connection for PTSD is dismissed.

The appeal of the issue of an earlier effective date for a 100 
percent evaluation for PTSD is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


